Citation Nr: 1709456	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, claimed as glaucoma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1999 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office in Houston, Texas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In March 2016, the Board remanded the issue on appeal for additional development.    

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in September 2016.   

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

To ensure compliance with earlier remand directives, the claim on appeal must be remanded pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).  

In the March 2016 remand, the Board requested medical inquiry into the Veteran's claim.  In response, the Veteran underwent VA examination in April 2016.  A remand is warranted because, in the May 2016 report, the examiner did not respond to each of the Board's remand inquiries.  In particular, the examiner did not expressly address whether the evidence detailed in the March 2016 remand indicates the presence of eye disability at any time since the Veteran filed his claim in April 2012.   

A remand is also warranted because documents of record - to include a June 2016 report signed by a VA physician's assistant - indicate that additional testing is necessary in order to fully assess the Veteran's claim.  The June 2016 report indicates that the Veteran did not appear for the additional testing.  However, the record is not clear regarding whether the Veteran was properly notified of the additional testing.    

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Include in the record any outstanding VA treatment records, the most recent of which are dated in May 2016.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified, the record clearly documented, and the Veteran afforded an opportunity to respond.

2.  Schedule the Veteran for the additional testing noted in the June 2016 report.  Document in the electronic claims file all notification provided to the Veteran regarding any scheduled testing.   

3.  Then an addendum report should be provided by the April 2016 examiner or by a suitable substitute.  In the report, the examiner should comment on the following:  

(a)  Does the Veteran have a current eye disability?  

In answering this question, please discuss the May 2012 VA examination findings of an afferent pupillary defect in the Veteran's right eye and an abnormal fundus exam with punch out lesion on the left; the April 2015 VA treatment records indicating complaints of eye discharge, possible pink eye, and prescription of eye drops for infection; and the Veteran's lay statements concerning his ongoing bilateral eye symptoms.  

Please discuss this medical and lay evidence in detail, and clarify whether any of the evidence indicates any eye disability since the Veteran filed his service connection claim in April 2012.  If the evidence indicates no eye disability, please expressly state so.  For example, if the May 2012 findings of an afferent pupillary defect and an abnormal fundus exam with punch out lesion on the left do not amount of evidence of disability, please state such.  

Any opinion or conclusion reached should be fully explained.

(b)  If an eye disability has been diagnosed at any time since April 2012, is it at least as likely as not (probability of 50 percent or greater) that the eye disability relates to the Veteran's active duty?  

In answering this question, please discuss the following evidence: the August 2000 service treatment record (STR) documenting that the Veteran had jet fuel splashed in his eyes and complained of burning and blurred vision; the August 2002 STR regarding the Veteran's complaints of blurry distance vision with the impression of a large cup-to-disc ratio and family history of glaucoma; the February 2003 STR in which the Veteran states, "I have trouble with my eyes"; and the February 2003 separation report of medical history in which the Veteran indicated a history of eye problems, stated that he squinted frequently, that his eyes hurt frequently, that his eyesight is blurry, and that he wanted to be evaluated for glaucoma.    

Again, any opinion or conclusion reached should be fully explained.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

